Citation Nr: 1811819	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for a cervical spine disability, to include cervical myeloradiculopathy, to include entitlement to a temporary total evaluation because of treatment requiring convalescence or hospital treatment in excess of 21 days.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

6.  Entitlement to a compensable rating for shin splints, right (claimed as bilateral leg pain and as secondary to degenerative joint disease, right knee, postoperative, with scar).

7.  Entitlement to a compensable rating for shin splints, left (claimed as bilateral leg pain and as secondary to degenerative joint disease, right knee, postoperative, with scar).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986, with additional reserve service until June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his December 2013 and January 2014 substantive appeals, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled for a hearing in March 2017 but failed to appear.   Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, although the RO adjudicated and denied a claim for service connection for cervical myeloradiculopathy, the evidence of record reflects additional diagnoses relating to the cervical spine.  To encompass any diagnosed disabilities, the Board has expanded the claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that, during the course of the appeal, the Veteran changed representation from The American Legion to Virginia Department of Veterans Services.  See April 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative and October 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of any evidence received after the issuance of the December 2016 SSOC.  However, as the AOJ will have an opportunity to review all of the new evidence on remand, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive remand.  See 38 C.F.R. § 20.1304 (2017).

The issue of service connection for sleep apnea has been raised by the record through the Veteran's submission of the March 2017 private treatment letter which states that the Veteran's sleep apnea likely originated from or was worsened by service, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip and cervical spine disabilities, erectile dysfunction, and hypertension, and compensable ratings for bilateral shin splints.

The Veteran underwent VA contract examination in September 2011 in relation to his bilateral hip service connection claim.  The September 2011 VA contract examiner noted that the Veteran's bilateral hip x-rays were normal.  As there was no diagnosis, the VA contract examiner did not opine as to any relation to the Veteran's service-connected right knee disability.  However, recent VA treatment records show a diagnosis of moderate bilateral hip degenerative changes.  See September 2017 VA Treatment Record.  In his January 2012 Notice of Disagreement, the Veteran asserted that his bilateral hip condition was secondary to his service-connected lumbar spine disability or his bilateral knee disabilities.  Accordingly, remand is appropriate in order to obtain further medical opinion regarding whether the Veteran's bilateral hip disorder is related to service or related to, or aggravated by, the Veteran's service-connected bilateral knee or lumbar spine disabilities.  

The Veteran underwent VA contract examination in September 2011 in relation to his cervical spine disability claim.  At that time, the Veteran claimed that his cervical spine disorder was caused by a football injury in service.  He also reported that he was injured during post-service falls due to his right knee disability.  The Veteran reported that his pain began 7 years prior.  The VA contract examiner diagnosed the Veteran with Intervertebral Disc Syndrome and status post anterior cervical fusion, and opined that the Veteran's cervical condition was not due to or the result of his right knee disability because the cervical disability was too severe to be considered a secondary condition.  The VA contract examiner explained that the cervical spine was unlikely to be affected by an abnormal gait caused by the knee.  However, the VA contract examiner did not address the Veteran's reports of falls due to his right knee disability.  In addition, the VA contract examiner did not opine as to whether the Veteran's cervical spine disorder was aggravated by his right knee disability and did not opine as to whether the disorder was related to service, to include the reported football injury.  The Veteran submitted a March 2017 letter from his private physician which opines that the Veteran's cervical degenerative disc disease with associated spondylosis and disc herniation very likely originated from or was worsened by service.  However, the private medical opinion did not provide a rationale.  Accordingly, remand is appropriate in order to obtain further medical opinion regarding whether the Veteran's cervical spine disorders are related to service or related to, or aggravated by, the Veteran's service-connected right knee disability.

VA examination is also warranted on the Veteran's claims for service connection for hypertension and erectile dysfunction.  VA treatment records show diagnoses of hypertension and erectile dysfunction.  The treatment records include a report that the Veteran began experiencing symptoms of hypertension approximately one year after separation from service in 1986.  See August 2017 VA Treatment Record (noting Veteran has been hypertensive for about 30 years).  The Veteran has reported his erectile dysfunction as secondary to his hypertension medications and also as secondary to his service-connected lumbar spine disability.  See September 2011 VA Contract Examination Report (reporting erectile dysfunction in relation to lumbar spine disability); September 2012 Claim (reporting erectile dysfunction as secondary to hypertension medications).  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the above, VA examination is warranted to determine whether the Veteran's hypertension had an onset within a year of service and whether the Veteran's erectile dysfunction is related to his hypertension or low back disability.  

In light of the Veteran's March 2017 letter in which his private physician opines that his sleep apnea is related to service and that sleep apnea can lead to a worsening of hypertension, the VA examiner should also opine as to whether the Veteran's hypertension is caused by or aggravated by his sleep apnea.  To the extent that development produces evidence that the Veteran's sleep apnea caused or aggravated his hypertension, the Veteran's claim for service connection for hypertension is inextricably intertwined with the sleep apnea claim referred in the Introduction section of this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In such situation, the RO should develop the sleep apnea claim prior to adjudicating the hypertension claim.
 
The Veteran is service connected for bilateral shin splints, currently rated as noncompensable under Diagnostic Code 5299-5312, for Group XII muscle injuries.  The Veteran underwent VA contract examination in September 2011 in relation to his rating claim.  During the examination, the Veteran reported experiencing pain in his shin, legs, foot, and ankles which occurs 2 times per week for 4 hours.  The Veteran reported that the pain travels, and that it is exacerbated by physical activity and stress and relieved by rest and muscle relaxers.  The Veteran also reported that he experiences weakness and stiffness and limitations in walking.  The VA contract examiner opined the Veteran's bilateral shin splints condition was asymptomatic based on normal examination of the tibia and fibula and x-rays showing the tibia and fibula were normal.  However, the VA contract examiner then noted that the condition is expected to resolve over time.  The report contains conflicting statements as the Veteran reported weakness, stiffness, and limitations in walking, but then states that the Veteran reported that he did not experience any overall functional impairment.  The VA contract examiner did not address the Veteran's reports of weakness, stiffness, and limitations in walking.  The VA contract examiner also did not address whether the Veteran's described flare-ups caused functional limitation.  In noting that the Veteran's tibia and fibula were normal and that the Veteran's condition was asymptomatic, it is unclear whether the VA contract examiner considered the Veteran's reports of symptoms in relation to the rating criteria for Group XII muscle injuries, including weakness and fatigue-pain.  Accordingly, additional VA examination is warranted to determine the current severity of the Veteran's bilateral shin splints, with consideration of the rating criteria for muscle injuries.

The Board notes that the March 2017 letter from the Veteran's physician indicates that certain medical conditions may be related to active duty and to reserve duty.  However, the Veteran's claims file generally alleges the claimed disabilities are related to active duty or to another service-connected disability, not to reserve duty.  On remand, the RO should ask the Veteran whether he is claiming any disability in relation to any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his reserve service.  If so, the Veteran should be asked to provide appropriate information and the RO should conduct any necessary development.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and federal treatment records, to include any additional treatment records from Ghent Family Medicine and Neurosurgical Associates, any additional treatment records from McDonald Army Hospital, and any VA treatment records dated after October 2017.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for clarification regarding whether he is claiming any disability in relation to any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his reserve service in addition to his period of active duty.  If so, ask the Veteran to provide appropriate information and conduct any necessary development.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include any additional records from Ghent Family Medicine and Neurosurgical Associates.

3.  Obtain any additional VA treatment records, to include any VA treatment records dated after October 2017, and any additional treatment records from McDonald Army Hospital, that are not already on file.

4.  Schedule the Veteran for VA examination to determine the nature of any right or left hip disorders and whether such disorders had an onset in service, are related to service, or are related to or aggravated by the Veteran's service-connected bilateral knee or lumbar spine disabilities.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his right or left hip disorders at any time during the claim period (i.e., from October 2010 to the present).

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) results from or was caused by any injury or disease that occurred in service; (c) was caused by or aggravated beyond its natural progression by the Veteran's service-connected right knee disability; (d) was caused by or aggravated beyond its natural progression by the Veteran's service-connected left knee disability; or (e) was caused by or aggravated beyond its natural progression by the Veteran's service-connected lumbar spine disability.

For any arthritis diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition manifested to a compensable degree within one year after service (i.e., by March 1987).

In so opining, the examiner should consider all medical and lay evidence of record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Schedule the Veteran for VA examination to determine the nature of any cervical spine disorders and whether such disorders had an onset in service, are related to service, or are related to or aggravated by the Veteran's service-connected right knee disability.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his cervical spine disorders at any time during the claim period (i.e., from October 2010 to the present).

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) results from or was caused by any injury or disease that occurred in service, to include the Veteran's August 1982 fall during service; or (c) was caused by or aggravated beyond its natural progression by the Veteran's service-connected right knee disability.

For any arthritis diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition manifested to a compensable degree within one year after service (i.e., by March 1987).

In so opining, the examiner should consider all medical and lay evidence of record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Schedule the Veteran for VA examination to determine whether the Veteran's hypertension had an onset in service or within a year of service or is related to his sleep apnea.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension: (a) had its onset during the Veteran's service; (b) manifested to a compensable degree within one year after service (i.e., by March 1987); or (c) was caused by or aggravated beyond its natural progression by the Veteran's sleep apnea.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Schedule the Veteran for VA examination to determine whether the Veteran's erectile dysfunction is related to his hypertension or his service-connected lumbar spine disability.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction: (a) was caused by or aggravated beyond its natural progression by the Veteran's service-connected lumbar spine disability; or (b) was caused by or aggravated beyond its natural progression by the Veteran's hypertension, to include medications for his hypertension.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Afford the Veteran a VA examination to determine the current severity of his bilateral shin splints.

The Veteran's file must be reviewed by the VA examiner. 

The examiner should assess the Veteran's shin splint disability symptoms in accordance with VA rating criteria, to include the criteria for rating muscle injuries.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

9.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

If the development produces evidence that the Veteran's sleep apnea caused or aggravated his hypertension, the hypertension claim is inextricably intertwined with the sleep apnea claim and consideration of the issue should be deferred pending development of the sleep apnea claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


